PER CURIAM.
This court, sua sponte, dismisses Claimant’s Application for Review finding that the Order entered by the Deputy Commissioner on March 15, 1982 is not a final appealable order. That Order simply vacated a prior non-final order which had determined the Claimant’s average weekly wage based on the stipulation of the parties and reset the case for hearing for purposes of receiving additional evidence as to Claimant’s average weekly wage. As a result, we determine the order is not final and appeal-able. See, Mills Electrical Contractors v. Marthens, et al., 417 So.2d 700 (Fla. 1st DCA 1982); The Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982); Halphen v. Western Contracting Corp., 389 So.2d 1254 (Fla. 1st DCA 1980).
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.